                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                            STATESBORO DIVISION




UNITED STATES OF AMERICA


     V.                                       CR 612-018-18


ROMON VELAR MICKEL




                                ORDER




     Before the Court in the captioned case is Defendant Romon

Velar Mickel's request to terminate his term of supervised release.

On April 29, 2013, Mickel pled guilty to one count of possession

with intent to distribute a quantity of cocaine base, in violation

of 21 U.S.C. § 841(a)(2) and (b)(1)(C).           On September 4, 2013,

Mickel was sentenced to 68 months imprisonment and five years of

supervised release.        He was also ordered to pay a $100 special

assessment and a $4800 fine.       The term of imprisonment was later

reduced to 54 months pursuant to 18 U.S.C. § 3582(c)(2).

     Mickel has been under the supervision of this district's

Probation Office since his release.       He has completed 31 months of

supervision with no issues of noncompliance. Mickel has maintained

employment,   paid   his    criminal   monetary   penalties,   and   tested

negative on all drug tests administered. In light of Mickel's

favorable adjustment to supervision, neither the United States
Probation Office nor the United States Attorney's Office oppose

early termination.

     Upon the foregoing and in consideration of the factors set

forth in 18 U.S.C. § 3553(a), IT IS ORDERED that Mickel's motion

(doc. 1368) is GRANTED. Romon Velar Mickel is hereby discharged

from his term of supervised release upon entry of this Order.            The

Clerk is directed to send a copy of this Order to Mr. Thomas

Hutchinson   of   the   United   States   Probation   Office   in   Savannah,

Georgia.

     ORDER ENTERED at Augusta, Georgia, this              day of November,

2018.




                                          J. RANDAlr'^HALL, CHIEF JUDGE
                                          UNITED /states DISTRICT COURT
                                           SOUTHEm DISTRICT OF GEORGIA
